tax_exempt_and_government_entities_division uiccs 408a department of the treasury internal_revenue_service washington d c v0 l may set ep-rat legend taxpayer a taxpayer b company c company d plan x ira x ira y amount c amount d amount e individual e attorney f page roth_ira x roth_ira y state z month date dear this is in response to a letter dated correspondence dated through your authorized representative requested relief under sec_301 of the procedure and administration regulations the following facts and representations support your ruling_request as supplemented by in which you and taxpayer a is married to taxpayer b taxpayers a and b own of the issued and outstanding capital stock of company c during and b filed a joint federal_income_tax return form_1040 taxpayers a taxpayer a attained age in calendar_year taxpayer b attained age during calendar_year with respect to company c maintained plan x a defined benefit pension_plan which was operated in accordance with the requirements of sec_401 of the internal_revenue_code code taxpayers a and b were participants in plan x plan x was terminated in month taxpayer a received a distribution with the value of amount c from plan x- he rolled over his plan x distribution into ira x an individual_retirement_arrangement which met the requirements of code sec_408 with company d amount d from plan x she rolled over her plan x distribution into ira y an individual_retirement_arrangement which met the requirements of code sec_408 with company d _ taxpayer b received a distribution with the value of during month during month page on or about date _ ira x was converted to roth_ira x and on the same date ira y was converted to roth_ira y roth iras x and y were maintained with company d on their joint federal taxpayers a and b elected to have the tax imposed on the amounts converted to roth iras x and y taxed ratably over a 4-year period in accordance with sec_408a of the code at the time of the rollovers and throughout taxpayers a and b believed that they were qualified to convert their ira x and y into roth iras x and y described in sec_408a of the code individual e a certified_public_accountant licensed to practice in state z assisted taxpayers a and b in completing their joint federal form_1040 individual e also assisted taxpayers a and b in completing company c’s income_tax return form_1120 company c’s of company c’s corporate funds to taxpayers a and b totaling amount e individual e did not include any portion of said loans in computing taxpayers a and b’s adjusted_gross_income for federal form_1040 reflected an adjusted_gross_income that did not exceed dollar_figure corporation form_1120 reflected loans thus their federal form_1040 has been examined by the taxpayers a and b’s internal_revenue_service service in conjunction with said examination taxpayers a and b have retained the services of attorney f during attorney f advised taxpayers a and b that the loans they received from company c during their characterization of amount e pursuant to the advice of attorney f taxpayers a and b disclosed the loans to the service the service then recharacterized the loans as dividends as a resuit taxpayers a and b’s adjusted_gross_income for exceeded dollar_figure and they were not eligible to convert their iras x and y to roth iras x and y adjusted_gross_income taxpayers a and b agreed with attorney f’s were in actuality dividends and thus an addition to since taxpayers a and b are currently litigating other issues involving their federal form_1040 remains an open tax_year to date taxpayers a and b have not recharacterized their roth iras x and y as traditional iras based on the above facts and representations taxpayers a and b through their authorized representative request the following letter rulings page taxpayer a requests an extension of days measured from the date of this letter_ruling to recharacterize his roth_ira x as a traditional_ira pursuant to sec_301_9100-3 of the procedure and administration regulations and taxpayer b requests an extension of days measured from the date of this letter_ruling to recharacterize her roth_ira y as a traditional_ira pursuant to sec_301_9100-3 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_account other than a roth_ira during that taxable_year sec_1_408a-4 of the regulations q a-2 provides in summary that an individual with modified_adjusted_gross_income agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year q a-2 further provides that a married individual is permitted to convert a traditional_ira to a roth_ira only if the individual and his her spouse page file a joint federal_income_tax return furthermore the agi is the agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of a election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides the application_for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the page election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provides that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provides that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a and taxpayer b timely filed their ioint income_tax return form_1040 when they filed their taxpayers a and b were not aware that they were ineligible to convert their traditional iras x and y into roth iras because they were unaware that the loans they received from company c during dividends furthermore individual e did not explore the possibility that the loans may have been dividends when he assisted taxpayers a and b in completing their federal form sec_1040 and actually constituted taxable federal form_1040 federal taxpayers a and b did not become aware that their comply with the requirements of code sec_408a of the code and interpreting regulations until advised by attorney f during at that point the time period prescribed by code sec_408a had expired furthermore the extensions granted by announcements and had also expired therefore it is necessary to determine if taxpayers a and b are eligible for relief under sec_301_9100-3 of the regulations conversions did not in this case taxpayers a and b filed this request for relief under sec_301 shortly after discovering that they were ineligible to convert their traditional iras x and y to roth iras x and y because their conversions were tainted due to their possibility that their agi may have exceeded said limit was not raised with taxpayers a and b by individual e at the time he assisted them in filing their agi exceeding permissible limits furthermore the federal tax forms thus with respect to taxpayers a and b’s request for relief we believe that based on the information and the representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have page been met and taxpayers a and b acted reasonably and in good_faith with respect to requesting an extension of time in order to recharacterize their roth iras x and y as traditional iras specifically we conclude that taxpayers a and b have met the requirements of clauses iii and v of sec_301_9100-3 of the regulations therefore taxpayers a and b are granted an extension of time not to exceed days as measured from the date of this letter_ruling to recharacterize their roth iras x and y as traditional iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent please note that in recharacterizing taxpayers a and b’s roth iras x and y as traditional iras taxpayers a and b must file an amended calendar_year federal_income_tax return form_1040 consistent therewith if they have not already done so if you have any questions please contact phone and fax i d at sincerely yours fru v dln frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
